Citation Nr: 1538413	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-04 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and dysthymia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to December 1983 and from September 1987 to February 1992, with service in Southwest Asia from December 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran testified before the undersigned Veterans Law Judge in May 2015.  A transcript of this hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder that began in service.  He testified that he had changes in his behavior and performance towards the end of his service, specifically during his deployment to Southwest Asia.  See May 2015 Board hearing transcript.  In June 2011, he submitted a fitness report and he contends that this fitness report shows a decrease in performance.  

The Veteran was afforded VA examinations throughout the appeal.  In June 2013, a VA examiner diagnosed the Veteran with dysthymia and opined that it was less likely than not related to service.  An April 2014 VA addendum further stated that the dysthymia was not related to service on the basis that the Veteran did not have a mental health condition during service.  Although a December 1990 service treatment record noted that the Veteran did not have a psychiatric diagnosis and a November 1991 separation examination report noted a normal psychiatric evaluation, the examiner did not discuss the December 1990 service treatment record which noted an assessment of an adjustment disorder with depressed mood.  Moreover, the examiner did not consider the Veteran's contention that he had behavioral and performance changes during his deployment.  Once VA undertakes the effort to provide a medical examination or opinion, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  As such, a new VA examination is warranted.  

Also during the hearing, the Veteran indicated that he had ongoing VA mental health treatment.  A remand is required as these treatment records are in VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain outstanding VA treatment records dated since February 2014.  Associate any identified records with the claims file that is not already part of the claims file.   If no additional records are available, include documentation of the unavailability in the claims file. 

2.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record, to specifically include treatment from Kaiser dated since October 2010 and any mental health treatment from Behavioral Health Services.  Associate any available records with the claims file.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, onset, and etiology of his psychiatric condition.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA Gulf War examination to determine the current nature, onset, and etiology of his psychiatric symptoms.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions:

 (a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

The examiner should address the Veteran's contention that he had behavioral and job performance changes in service.  The examiner should review the June 2011 fitness report the Veteran submitted which he contends supports his assertion that he had changes in performance.  The examiner should also address the December 1990 service treatment record which included a notation of adjustment disorder.  The examiner should also consider the April 2010 lay statement from the Veteran's wife who stated that he has memory loss, short attention span, sleep disturbances, uncontrolled emotions, and chronic stress problems.  

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?
  
(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Then, the claim should be readjudicated.  If the benefits sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




